Citation Nr: 1530330	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  06-28 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  He had subsequent service in the Army National Guard and the Army Reserve.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The St. Petersburg RO has current jurisdiction.  

In the September 2005 decision, the RO, inter alia, denied service connection for a gastrointestinal disability.

In April 2009 and November 2010, the Board remanded the appeal for additional development.

In October 2013 the Board adjudicated a claim for service connection for a cervical spine disorder and claims for higher ratings for service-connected right knee disabilities.  The Board remanded the claim for a gastrointestinal disability for additional development.

In a May 2014 Joint Motion to Modify the Board Decision, the United States Court of Appeals for Veterans Claims (Court) modified the Board's October 2013 decision only to the extent that the issue of entitlement to a TDIU should have been remanded to the RO, rather than referred.  See Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).

The appeal was last before the Board in November 2014.  At that time, the Board remanded the TDIU claim in order to obtain updated VA treatment records, to associate records from the Social Security Administration (SSA) with the electronic file, and for a VA examination.  This development was accomplished.  As such, there was substantial compliance with the Board's November 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  
In the November 2014 remand, however, the Board noted that the claim for service connection for a gastrointestinal disability remained pending in remand status at the RO or VA's Appeals Management Center (AMC) from the October 2013 Board remand.  As described below, the development ordered by the Board in October 2013 has still not been accomplished and further remand is required prior to appellate adjudication of the claims on appeal.  Stegall, 11 Vet. App. 268.

On review of the claims file, the Board notes that in June 2012, the RO issued a statement of the case (SOC) on a claim for entitlement to non-service connected pension.  Virtual VA Entry June 20, 2012.   However, the Veteran did not perfect an appeal of the matter.  This issue is therefore not currently on appeal and will not be addressed by the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The Board previously referred a claim for entitlement to service connection for hemorrhoids in April 2009, November 2010, and October 2013 decisions.  The issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Veteran raised a claim for allergies in April 2015, which has not been adjudicated.  VBMS Entry April 10, 2015.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's October 2013 remand directives on the claim for service connection for a gastrointestinal disability.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The record shows that the development ordered, including a VA examination and readjudication of the claim, has not yet been accomplished.  

The above development may affect the Veteran's claim for a TDIU rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  An award of service connection may affect the Veteran's combined disability rating and expand the number of service-connected disability symptoms that impact his ability to secure or follow a substantially gainful occupation.  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Should the gastrointestinal disability be found related to service, the examiner should further offer an opinion on the Veteran's functional impairment due to service-connected disabilities with regard to employment.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his claims for a gastrointestinal disability and a TDIU, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  Schedule the Veteran for a VA examination for his gastrointestinal disability according to the directives of the Board's October 2013 remand.

If the gastrointestinal disability is found to be at least as likely as not (i e probability of 50 percent) related to any disease or injury in service, the examiner must additionally provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







